Citation Nr: 0622380	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-36 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a November 2002 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1973 RO rating decision denied the 
claim for service connection on the basis that there was no 
evidence of a current back disability.  

2.  Additional evidence submitted since February 1973 on the 
issue of service connection for a back disability is new and 
material as it includes medical evidence suggesting that the 
veteran suffers from degenerative joint disease (DJD) of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  The RO's February 1973 decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118(a), 
19.153 (1972).

2.  The evidence added to the record subsequent to the RO's 
February 1973 rating decision denying service connection for 
a back disability is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disability, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for a back 
disability.  See January 2004 statement in support of claim; 
March 2005 hearing transcript.  The RO has confirmed and 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Baltimore, Maryland, RO in February 
1973 denied the claim for entitlement to service connection 
on that basis that there was no evidence of a current back 
disability.  The RO notified the veteran of this decision by 
letter dated March 9, 1973, but the veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. § 
19.118(a) (1972) (a Notice of Disagreement (NOD) must be 
filed within 60 days from the date that the agency of 
original jurisdiction (AOJ) mails the Statement of the Case 
(SOC), or within the remainder of the one-year period from 
the date of mailing of the notification of the appealed 
determination, whichever period ends later).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2005).  

The veteran filed a claim to reopen in April 2002, and this 
appeal ensues from the November 2002 rating decision issued 
by the Baltimore, Maryland, RO, which declined to reopen the 
claim, and confirmed and continued the previous denial of 
service connection for a back disability.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  If the claimant presents new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Evidence before the RO in February 1973 included the 
veteran's service medical records, which indicate that he 
complained of low back pain as a result of tightening the 
lugs on a truck tire and feeling his back "slip."  His 
paraspinal muscle was found tight, and the veteran was 
diagnosed with mild lumbosacral strain.  See May 1963 
clinical record.  The evidence also included a VA 
compensation and pension (C&P) examination conducted in 
January 1973.  X-rays of the lumbar spine found no fracture, 
bone or joint disease, normal intervertebral spaces and 
negative sacroiliacs.  
Evidence added to the record since the RO's 1973 decision 
includes VA and private medical records not previously 
considered, which are thus new evidence.  A September 1991 
radiology report showed diffuse mild degenerative arthritic 
changes of the lumbar spine; in September 2003, the veteran 
was found to have DJD of the lumbar spine.  See orthopedic 
outpatient progress note.  These records cure the previous 
evidentiary defect at the time of the RO's 1973 decision as 
they indicate that the veteran currently suffers from a back 
disability.  Thus, they are considered material.  Having 
found that new and material evidence has been presented since 
the last final denial of the veteran's claim for service 
connection for a back disability, the claim is reopened for 
review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for a back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

The veteran's post-service medical records indicate that he 
has sought treatment for back pain both at private and VA 
facilities.  See e.g., January 1987 record from Dr. Lugerner; 
January 1989 record from The George Washington University 
Medical Center; and VA treatment records dated between 1991 
and 2004.  The veteran testified that he did not seek 
treatment earlier because he was afraid it would impact his 
employment as a bus driver for D.C. Transit, where he worked 
from March 1971 to May 1983.  He also indicated that he has 
been told verbally that it was possible his current back 
problems are related to the 1963 in-service incident.  See 
March 2005 hearing transcript.  In light of the foregoing, 
fundamental fairness to the veteran warrants a VA C&P 
examination to determine the current back disability 
diagnosis or diagnoses and whether any current diagnosis is 
related to the in-service injury.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the 
VA Medical Center in Washington, D.C. 
since April 2004.

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current back disability 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability 
was incurred or aggravated (that is, the 
disorder preexisted entry into service 
and increased in disability during 
service) during the veteran's active 
military service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review.  

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental SOC and allowed an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


